Citation Nr: 1002930	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
a mood disorder, and depression.

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1976 to July 
1979, February 1980 to February 1984, and February 2005 to 
April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for several 
disabilities, including a mood disorder and sleep apnea.  

In April 2008, the appellant submitted a notice of 
disagreement with the RO's decision and a Statement of the 
Case was issued in May 2008.  The appellant submitted a VA 
Form 9 in June 2008, limiting his appeal to the issues of 
entitlement to service connection for a mood disorder and 
sleep apnea.  

Since that time, the appellant indicated that he wished to 
seek service connection for depression.  See November 2008 VA 
Form 21-4138, Statement in Support of Claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by a claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the 
appellant's contentions, and the evidence of record, the 
Board has recharacterized the issue on appeal as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, a mood disorder, and depression.  

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for a psychiatric 
disorder.  The issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The record on appeal contains no probative evidence that 
appellant currently has sleep apnea.  



CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In a December 
2007 letter issued prior to the initial decision on the 
claim, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The letter also 
complied with the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  

In that regard, the Board acknowledges that service treatment 
records corresponding to the appellant's period of active 
duty from February 1980 to February 1984 are, unfortunately, 
largely unavailable.  The record documents efforts by the RO 
to obtain these records including multiple requests to the 
service department and the Texas National Guard.  These 
sources, however, have advised that additional records are 
not available.  Based on the foregoing, it is clear that 
further requests for service treatment records for the 
appellant would be futile.  The appellant has been informed 
that his service treatment records from this period are 
unavailable.  38 C.F.R. § 3.159(c); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In any event, the appellant has not argued that the missing 
service treatment records would contain any information 
relevant to the claim.  Indeed, he appears to concede that 
sleep apnea was not clinically identified during any period 
of active service.  Therefore, no useful purpose would be 
served in remanding this matter for additional evidentiary 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

With respect to post-service clinical records, the appellant 
has indicated that he was treated for sleep apnea in 
September 2007 and that all his medical records are available 
at the VA Medical Center (VAMC) in Waco, Texas.  See November 
2007 VA Form 21-4138, Statement in Support of Claim.  The RO 
has obtained complete records from the Waco VAMC.  As set 
forth in more detail below, while the appellant complained of 
difficulty sleeping in connection with his depression, these 
records are silent for any mention of sleep apnea.  The 
appellant has identified no additional source of post-service 
clinical records and none is evident from a review of the 
record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).

Although the veteran has not been afforded a VA medical 
examination in connection with the claim adjudicated in this 
decision, the Board concludes that one is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period; and (C) indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service; 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show, nor does the 
veteran contend, that his sleep apnea was present during any 
period of active service.  The Board further notes that while 
the appellant has reported difficulty sleeping in connection 
with his depression, the record on appeal does not show that 
he has been diagnosed as having sleep apnea.  The Board finds 
that difficulty sleeping, particularly when reported in 
connection with a psychiatric disorder, is not sufficiently 
indicative of "persistent or recurrent symptoms" of sleep 
apnea to trigger VA's duty to provide an examination, 
particularly in light of the fact that his service treatment 
records are entirely silent for any mention of sleep apnea.  
Given these facts, the Board finds that an examination is not 
necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006); see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.

Background

Service treatment records corresponding to the appellant's 
first period of active duty are negative for complaints or 
findings of sleep apnea.  At his April 1979 military 
separation medical examination, the appellant denied having 
or ever having had frequent trouble sleeping.  No 
abnormalities were identified on clinical evaluation.  

Subsequent service treatment records are similarly negative 
for complaints or findings of sleep apnea.  Examinations 
conducted in March 1986, June 1990, June 1995, January 2001 
contain no reference to sleep apnea.  On Reports of Medical 
History completed by the appellant in connection with these 
examinations, the appellant denied having or ever having had 
frequent trouble sleeping.  

In February 2006, the appellant underwent a post-deployment 
examination, which is silent for any mention of sleep apnea.  
He reported that he was under stress, but was sleeping well.  
The appellant completed another Report of Medical History in 
August 2006, on which he again denied frequent trouble 
sleeping, as well as coughing at night.  No pertinent 
abnormalities were identified on clinical evaluation, 
including sleep apnea.  

In April 2006, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for kidney stones.  His application is silent for 
mention of any other disability, including sleep apnea, as is 
medical evidence assembled in connection with the claim, 
including a VA general medical examination in June 2006.  

In November 2007, the appellant submitted a claim of 
entitlement to service connection for several additional 
disabilities, including sleep apnea, stating that he had been 
diagnosed as having the condition two months prior at the 
Waco VA Medical Center.  

In support of the appellant's claim, the RO obtained VA 
clinical records, dated from June 2006 to November 2008.  
These records show that the appellant was treated for several 
disabilities during this period, but are entirely negative 
for complaints or findings of sleep apnea.  During a mental 
health screening in November 2007, the appellant did complain 
of problems falling asleep and nightmares.  He was prescribed 
Trazedone to promote sleep, but subsequent clinical records 
show that the appellant reported that the medication was 
ineffective.  The diagnoses included depression, not 
otherwise specified.  Sleep apnea, however, was not 
diagnosed.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant seeks service connection for sleep apnea, which 
he reports was diagnosed in 2007.  He also claims that he is 
under VA treatment for depression and that his VA physician 
"has stated that depression & sleep apnea are tied 
together."  

As set forth above, the appellant's service medical records 
are negative for complaints or findings of sleep apnea.  The 
Board further notes that the post-service medical evidence, 
including VA clinical records, is similarly negative for a 
diagnosis of sleep apnea.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of sleep apnea 
for any period of the claim.  The Board has considered the 
appellant's contentions that he currently has sleep apnea and 
that his VA physician has advised him that his sleep apnea is 
tied to his depression.  

As set forth above, however, VA clinical records are entirely 
negative for notations of sleep apnea.  The Court has held 
that a claimant's lay statements relating what a medical 
professional told him or her, filtered as they are through a 
lay person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence to support a claim.  See Warren v. Brown, 6 Vet. 
App. 4 (1993). 

The Board notes that VA clinical records do show that the 
appellant complained of difficulty sleeping during a mental 
health examination.  Sleep apnea was not diagnosed, however.  
Symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the 
appellant is competent to describe his symptoms of difficulty 
sleeping, as the record does not establish that he possesses 
a recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a diagnosis of sleep apnea.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To the extent that the appellant 
contends that difficulty sleeping is part and parcel of his 
depression, that claim is the subject of a remand below.  The 
Board wishes to assure the appellant that any symptoms of 
difficulty sleeping connected with his depression will be 
considered when adjudicating that claim.  Absent probative 
evidence that he currently has sleep apnea, however, service 
connection for that disability is not warranted.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for sleep apnea.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The appellant also seeks service connection for a psychiatric 
disability, including a mood disorder and depression.  

A review of the available service treatment records show that 
in February 2006, during his most recent period of active 
duty, the appellant underwent a post-deployment examination, 
during which he reported that he was under stress.  The 
examiner noted that the appellant was mentally stable.  
Subsequent service treatment records, however, note a problem 
list which includes chronic PTSD.  The accuracy of this list 
is questionable, as the list also includes "pregnancy."  
Nonetheless, in light of this evidence, and in light of post-
service clinical records showing that the appellant is 
currently under treatment for depression, the Board finds 
that a VA medical examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the appellant has symptoms that 
meet the diagnostic criteria for PTSD.  
If another psychiatric diagnosis is 
deemed appropriate, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is 
causally related to the appellant's 
active service or any incident therein.   
The report of examination should include 
a complete rationale for all opinions 
rendered.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
considering all the evidence of record as 
well as recent amendments to 38 C.F.R. 
§ 3.304(f).  See 73 Fed. Reg. 64,208 
(2008).  If the benefit sought remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond.  

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


